829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mary C. RAGLAND, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
Appeal No. 87-3306
United States Court of Appeals, Federal Circuit.
Aug. 11, 1987.

Before NIES, Circuit Judge, SKELTON, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. DC34438610178, dismissing Mary C. Ragland's petition for review of its initial decision for untimely filing, is affirmed on the basis of the board's opinion.

OPINION

2
A petition for review must be filed within thirty-five days of the issuance of the board's initial decision.  5 C.F.R. Sec. 1201.114(d).  Although the board may waive this time limit in an individual case upon a showing of good cause, 5 C.F.R. Sec. 1201.114(f), the burden is on the petitioner to show a reasonable excuse for the delay.  5 C.F.R. Sec. 1201.56(a)(2).


3
Whether good cause exists for waiving the timeliness requirement is a matter committed to the discretion of the board.  See Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.  Cir. 1982).  Ms. Ragland stated in her petition that it was untimely because she was ill in the months following the issuance of the initial decision, but offered no evidence to corroborate that assertion.  Instead she merely invited the board to contact her physician for further information.  Because it was not the board's duty to seek evidence from her physician, we agree that, on the record before us, Ms. Ragland has failed to establish good cause for the delay in filing her petition.


4
Accordingly, we affirm the board's decision, as it is not arbitrary, capricious, an abuse of discretion, or otherwise unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c).